Citation Nr: 0032661	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-17 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran's income was excessive, in light of 
medical expenses paid during 1998, for the receipt of 
improved pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from February 1945 to May 
1946.

The instant appeal arose from a May 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico, which denied a 
claim for VA pension benefits as his medical expenses were 
insufficient to lower his income below the maximum income 
rate for VA pension purposes.


REMAND

In his VA Form 9 (Appeal to the Board of Veterans' Appeals) 
received in July 1999, which perfected the issue currently on 
appeal, the veteran requested a hearing before a member of 
the Board of Veterans' Appeals (Board) sitting at the RO 
(Travel Board hearing).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
Travel Board hearing.  The RO should 
contact him at his last known address of 
record and through his representative, if 
applicable, and provide notice of the 
hearing.

After the veteran and his representative, if applicable, have 
been given an opportunity to appear at a Board hearing, the 
claims folder shall be returned to the Board for further 
appellate review.  No action is required by the veteran until 
he receives further notice.  The purpose of this remand is to 
comply with the governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



